IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
AT KNOXVILLE
ANDREW McKEVITZ,
Plaintiff,

Vv. Case No. 3:18-cv-00132

SILVER CITY RESOURCES, INC. JURY DEMAND

Defendant.

Name Nee ee ee ee Nee Nee See” ee”

PLAINTIFF’S WITNESS LIST
COMES NOW, Andrew McKevitz, through counsel, to file this Pretrial Disclosure
pursuant to Federal Rules of Civil Procedure 26(a)(3), and states as follows:
1. Witnesses:
a. Plaintiff Andrew McKevitz; and,
b. Representative of AT&T.

Respectfully submitted this 16" day of August, 2020.

dd YBN

Stephen H. Byrd eee 0014)
9051 Executive ee e, Suite 200
Knoxville, TN 37923

865-250-1968

BunkyByrd@gmail.com
Attorney for Plaintiff

CERTIFICATE OF SERVICE

1

Case 3:18-cv-00132-PLR-HBG Document 22 Filed 08/18/20 Page 1of2 PagelD #: 106
The undersigned hereby certifies that a true and exact copy of the foregoing
has been properly served via CM/ECF system, U.S. Mail, postage prepaid, e-mail,
or hand delivered upon the following:

Registered Agent, Terri L. Montheith
6370 W. Flamingo Road

Suite 5M

Las Vegas, Nevada 89103

Registered Agent, Terri L. Montheith
2950 S. Rancho Drive

Suite 204
Las Vegas, Nevada 89102

This the 16" day of August, 2020.

how

| Stephen H. Byrd C)

2

Case 3:18-cv-00132-PLR-HBG Document 22 Filed 08/18/20 Page 2o0f2 PagelD #: 107
